                                       Case 3:19-cv-07647-WHA Document 111 Filed 04/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9                                UNITED STATES DISTRICT COURT

                                  10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   AARON KUDATSKY,
                                  14                  Plaintiff,                           No. C 19-07647 WHA

                                  15           v.

                                  16   TYLER TECHNOLOGIES,                                 ORDER RE MOTION FOR LEAVE
                                                                                           TO AMEND COMPLAINT AND
                                  17                  Defendant.                           SCHEDULE MODIFICATION
                                  18

                                  19        Granting plaintiff’s motion would prejudice the defendant and add a Gordian knot of

                                  20   evidentiary complications at trial. See Foman v. Davis, 371 U.S. 178, 182 (1962). Two of the

                                  21   three named plaintiffs that plaintiffs propose to add are not ERP implementation consultants.

                                  22   They are senior consultants, who were expressly excluded from the certified class. And, two

                                  23   work outside the Tyler public-sector product. A prior order herein relied heavily on records

                                  24   from the public-sector Tyler product (training materials, schedules, and depositions by that

                                  25   sector’s employees) to determine the scope of class certification. Class certification hinged on

                                  26   the adequacy of those records for determining the administrative exemption. Adding new

                                  27   records from another division would present entirely new issues. The requests for leave to

                                  28
                                       Case 3:19-cv-07647-WHA Document 111 Filed 04/09/21 Page 2 of 2




                                   1   amend and for modification of the schedule are DENIED.

                                   2

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: April 9, 2021.

                                   7

                                   8
                                                                                          WILLIAM ALSUP
                                   9                                                      UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
